Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

Claims 1-20 are pending.
Claims 1-7, 11, 13-15, 18-20 are rejected.
Claims 8,9,10,12,16,17 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1,2,5,10,11,12,13,14,16,20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,11,12,13,4,5,6,14,18 of U.S. Patent No. 9356884  in view of in view of Davis et al. (US-PG-PUB 2013/0097448 A1) hereinafter Davis

Instant application 16/417249 Claim 1
US-Patent 9356884 Claim 1
generating a copy of an original packet of the traffic flow at a node;
creating a copy of an original packet of a traffic flow at an ingress leaf node of a cloud switch;
forwarding, by the node, the original packet along the first network path;
forwarding, by the ingress leaf node, the original packet along a less-specific path through the cloud switch
and modifying the copy of the original packet to generate a path learn request packet.
modifying the copy of the original packet to create a more specific path learn request packet;


Instant application 16/417249 Claim 2
US-Patent 9356884 Claim 1
forwarding, by the node, the path learn request packet along the first network path;
forwarding, by the ingress leaf node, the more specific path learn request packet along the less-specific path through the cloud switch;
and receiving, at the node, a path learn request reply packet with an indication of a fabric system port.
receiving, at the ingress leaf node, a more specific path learn request reply packet that includes an indication of a fabric system port of a fabric interconnect:


US-Patent 9356884 does not expressly teach redirecting packets, 
 (Davis [0127] packets being redirected from a first path to a second path)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 9356884 and the teaching of Davis to redirect a path in order to learn destination of flow. Because Davis teaches a method for reducing energy consumption in a system for packet switching in a cloud system (Davis [0005]).


Instant application 16/417249 Claim 5
US-Patent 9356884 Claim 11
wherein the copy of the original packet is generated in response to a trigger event,
wherein the creating the copy is performed in response to detecting a trigger.


Instant application 16/417249 Claim 5
US-Patent 9356884 Claim 12
the trigger event including receipt of a packet having a destination lookup pointing to a domain index 
wherein the trigger is receipt of a packet for which a destination lookup points to a domain index.


Instant application 16/417249 Claim 5
US-Patent 9356884 Claim 13
wherein the copy of the original packet is generated in response to a host move.
wherein the trigger is a host move.








Instant application 16/417249 Claim 10
US-Patent 9356884 Claim 4
determining the traffic flow has ceased; and returning a local index to a pool of indexes.
returning the local index to the pool of indexes when the traffic flow ceases.


Instant application 16/417249 Claim 11
US-Patent 9356884 Claim 5
initially, using an aggregated entry in a forwarding table that indicates a domain index of an egress domain
initially, using an aggregated entry in the forwarding table that indicates the domain index of the egress domain;
wherein programming the local forwarding table entry comprises generating an individual entry in the forwarding table to have the traffic flow forwarded along the second network path defined by the fabric system port.
wherein the programming creates an individual entry in the forwarding table to have the traffic flow forwarded along the more-specific path defined by the fabric system port.




US-Patent 9356884 Claim 6
determining the traffic flow has ceased;
when the traffic flow ceases
aging out the individual entry in the forwarding table.
aging out the individual entry in the forwarding table


Instant application 16/417249 Claim 13
US-Patent 9356884 Claim 14
An apparatus comprising:
An apparatus comprising:
a processor;
One or more  processor;
a computer-readable storage medium storing instructions which
one or more memories
when executed by the processor, cause the apparatus to perform operations comprising:
including instructions that if executed by the apparatus, cause the apparatus to:
generating a copy of an original packet of the traffic flow at a node;
create a copy of an original packet of a traffic flow
forwarding, by the node, the original packet along the first network path;
forward the original packet along a less-specific path,
modifying the copy of the original packet to generate a path learn request packet.
modify the copy of the original packet to create a more specific path learn request packet,





US-Patent 9356884 Claim 14
forwarding, by the node, the path learn request packet along the first network path;
forward the more specific path learn request packet along the less-specific path,
receiving, at the node, a second path learn request reply packet that includes an indication of a fabric system port.
process a more specific path learn request reply packet that includes an indication of a fabric system port of a fabric interconnect.


Instant application 16/417249 Claim 16
US-Patent 9356884 Claim 4
determining the traffic flow has ceased; and returning a local index to a pool of indexes.
returning the local index to the pool of indexes when the traffic flow ceases.










Instant application 16/417249 Claim 20
US-Patent 9356884 Claim 18

A non-transitory computer-readable medium having software encoded thereon,
generating a copy of an original packet of the traffic flow at a node;
create a copy of an original packet of a traffic flow at an ingress leaf node of a cloud switch;
forwarding, by the node, the original packet along the first network path;
forward the original packet along a less-specific path through the cloud switch, the less-specific path based on a domain index of an egress domain for the original packet;
modifying the copy of the original packet to generate a path learn request packet.
modify the copy of the original packet to create a more specific path learn request packet;



Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10298484 in view of in view of Davis et al. (US-PG-PUB 2013/0097448 A1) hereinafter Davis





US-Patent  10298484 Claim 1
A method comprising:
A method
generating a copy of an original packet of the traffic flow at a node;
generating a copy of an original packet of the traffic flow at the ingress leaf node;
forwarding, by the node, the original packet along the first network path;
forwarding, by the ingress leaf node, the original packet along the less-specific network path through the cloud switch;
and modifying the copy of the original packet to generate a path learn request packet.
modifying the copy of the original packet to generate a more-specific path learn request


US-Patent 10298484 does not expressly teach redirecting packets, 
However Davis from a similar field of endeavor teaches redirecting packets (Davis 2013/0097448 A1 [0127] packets being redirected from a first path to a second path)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 10298484 and the teaching of Davis to redirect a path in order to learn destination of flow. Because Davis teaches a method for reducing energy consumption in a system for packet switching in a cloud system (Davis [0005]).







Instant application 16/417249 Claim 2
US-Patent 10298484 Claim 2
forwarding, by the node, the path learn request packet along the first network path;
forwarding, by the ingress leaf node, the more-specific path learn request packet along the less-specific network path through the cloud switch;
and receiving, at the node, a path learn request reply packet with an indication of a fabric system port.
receiving, at the ingress leaf node, a more-specific path learn request reply packet that includes the indication of the fabric system port.


Instant application 16/417249 Claim 3
US-Patent 10298484 Claim 3
receiving the original packet at a first leaf switch of an egress domain that does not include an egress end port for the traffic flow;
receiving the original packet at a first leaf switch of the egress domain that does not include an egress end port for the traffic flow;
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port.
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port.




Instant application 16/417249 Claim 4
US-Patent 10298484 Claim 4
wherein the fabric system port serves an egress end port of an egress leaf switch of the traffic flow,
wherein the fabric system port serves an egress end port of an egress leaf switch of the traffic flow,
the second network path configured to pass subsequent packets directly to a leaf switch of an egress domain that includes the egress end port.
the more-specific network path configured to pass the subsequent packets directly to a leaf switch of the egress domain that includes the egress end port.


Instant application 16/417249 Claim 5
US-Patent 10298484 Claim 5
wherein the copy of the original packet is generated in response to a trigger event,
wherein the copy of the original packet is generated in response to a trigger event,
the trigger event including receipt of a packet having a destination lookup pointing to a domain index or a host move.
the trigger event including receipt of a packet having a destination lookup pointing to the domain index, or a host move.









Instant application 16/417249 Claim 6
US-Patent 10298484 Claim 6
wherein modifying the copy of the original packet to generate the network path learn request packet includes adding a header field to the copy of the original packet.
wherein modifying the copy of the original packet to generate the more-specific network path learn request packet comprises adding a header field to the copy of the original packet.


Instant application 16/417249 Claim 7
US-Patent 10298484 Claim 7
wherein the header field is a transport header field.
wherein the header field is a transport header field.


Instant application 16/417249 Claim 8
US-Patent 10298484 Claim 8
wherein the header field includes a type field, a subtype field, a forwarding type field, a local index field, and a fabric system port field.
wherein the header field comprises a type field, a subtype field, a forwarding type field, a local index field and a fabric system port field.








Instant application 16/417249 Claim 9
US-Patent 10298484 Claim 9
wherein the forwarding type field indicates a layer-2 source or a layer-3 source address of the original packet, or a layer-2 destination address or a layer-3 destination address of the original packet.
wherein the forwarding type field indicates a layer-2 or layer-3 source address of the original packet, or a layer-2 or layer-3 destination address of the original packet.


Instant application 16/417249 Claim 10
US-Patent 10298484 Claim 10
comprising: determining the traffic flow has ceased;
determining that the traffic flow ceases;
and returning a local index to a pool of indexes.
and returning the local index to the pool of indexes.











Instant application 16/417249 Claim 11
Instant application  10298484 Claim 11
initially, using an aggregated entry in a forwarding table that indicates a domain index of an egress domain,
initially, using an aggregated entry in the forwarding table that indicates the domain index of the egress domain,
wherein programming the local forwarding table entry comprises generating an individual entry in the forwarding table to have the traffic flow forwarded along the second network path defined by the fabric system port.
wherein programming the local forwarding table entry comprises generating an individual entry in the forwarding table to have the traffic flow forwarded along the more-specific network path defined by the fabric system port.


Instant application 16/417249 Claim 12
Instant application  10298484 Claim 12
determining the traffic flow has ceased;
determining that the traffic flow ceases;
and aging out the individual entry in the forwarding table.
and aging out the individual entry in the forwarding table.



Instant application 16/417249 Claim 13
Instant application  10298484 Claim 13

An apparatus comprising: a processor;
a computer-readable storage medium storing instructions which, when executed by the processor, cause the apparatus to perform operations comprising
a computer-readable storage medium storing instructions which, when executed by the processor, cause the apparatus to perform operations comprising
generating a copy of an original packet of the traffic flow at a node;
generating a copy of an original packet of the traffic flow at the ingress leaf node
forwarding, by the node, the original packet along the first network path;
forwarding, by the ingress leaf node, the original packet along the less-specific network path through the cloud switch;
modifying the copy of the original packet to generate a path learn request packet.
modifying the copy of the original packet to generate a more-specific path










Instant application 16/417249 Claim 14
US-Patent 10298484 Claim 14

forwarding, by the ingress leaf node, the more-specific path learn request packet along the less-specific network path through the cloud switch;
and receiving, at the node, a second path learn request reply packet that include an indication of a system port.
receiving, at the ingress leaf node, a more-specific path learn request reply packet that includes the indication of the fabric system port.



Instant application 16/417249 Claim 15
US-Patent 10298484 Claim 15
receiving the original packet at a first leaf switch of an egress domain that does not include an egress end port for the traffic flow;
receiving the original packet at a first leaf switch of the egress domain that does not include an egress end port for the traffic flow;
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port.
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port.




Instant application 16/417249 Claim 16
US-Patent 10298484 Claim 16

determining that the traffic flow ceases;
And returning a local index to a pool of indexes.
And returning a local index to a pool of indexes.


Instant application 16/417249 Claim 17
US-Patent 10298484 Claim 17
wherein, the fabric system port serves an egress end port of an egress leaf switch of the traffic flow,
wherein the fabric system port serves an egress end port of an egress leaf switch of the traffic flow,
and the second network path is configured to pass subsequent packets directly to a leaf switch of an egress domain that includes the egress end port.
the more-specific network path configured to pass the subsequent packets directly to a leaf switch of the egress domain that includes the egress end port.













US-Patent  10298484 Claim 18
A non-transitory computer-readable storage medium storing instructions for programing a forwarding table
A non-transitory computer-readable storage medium storing instructions for programing a forwarding table,
generating a copy of an original packet of the traffic flow at a node;
generating a copy of an original packet of the traffic flow at the ingress leaf node;
forwarding, by the node, the original packet along the first network path;
forwarding, by the ingress leaf node, the original packet along the less-specific network path through the cloud switch;
and modifying the copy of the original packet to generate a path learn request packet.
modifying the copy of the original packet to generate a more-specific path learn request


Instant application 16/417249 Claim 19
US-Patent 10298484 Claim 19
forwarding, by the node, the path learn request packet along the first network path;
forwarding, by the ingress leaf node, the more-specific path learn request packet along the less-specific network path through the cloud switch;
and receiving, at the node, a path learn request reply packet with an indication of a fabric system port.
receiving, at the ingress leaf node, a more-specific path learn request reply packet that includes the indication of the fabric system port.



Instant application 16/417249 Claim 20
US-Patent 10298484 Claim 20
receiving the original packet at a first leaf switch of an egress domain that does not include an egress end port for the traffic flow;
receiving the original packet at a first leaf switch of the egress domain that does not include an egress end port for the traffic flow;
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port.
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1,13,18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapadia et al. (US-PG-PUB 2014/0140244 A1) hereinafter Kapadia and in view of Shimonishi (WO/2012/023292 A1) and in view of Assarpour et al. (US-PG-PUB 2011/0317700 A1) 


Fig.5

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale

The primary reference Kapadia is about for optimizing communication within subnet and is show in fig. 7
    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale





The 2rd reference Shimonishi node controlling method and is shown in fig. 5

    PNG
    media_image3.png
    1033
    1626
    media_image3.png
    Greyscale



The 3rd reference Assarpour is about synchronization of ARP record and is shown in fig. 3 

    PNG
    media_image4.png
    1018
    915
    media_image4.png
    Greyscale

As to claim 1.   Kapadia teaches a method (Kapadia fig1 a MSCD network which work according to a method) comprising:
redirecting packets of a traffic flow from a first network path to a second network path (examiner notes redirecting is not mention in the original specification as filed; examiner is interpreting redirecting as switching; this interpretation is reasonable because the current application is in the field of TOR switches and the primary reference Kapadia is in the same field of endeavor; Kapadia [0022] frames being switched between LAN ports and subnet i.e. redirecting),  
(Kapadia [0039] packets being copied in a CPU while original packets being copied in hardware,); forwarding (Kapadia [0035] packet being forwarded from a first host to second host see also [0038] [0052] packets being forwarded inside a TOR which may have multiple subnet)by the node, the original packet along the first network path (Kapadia [0022] a frame being flooded to all LAN Ports i.e. multicasting [0024] a broadcast being send in a local subnet i.e. a first path and see also [0031] [0032] destination or address of host being learned using advertisement, DHCP , arp/ND snooping and host information stored in TOR switch ), 
	Kapadia does not expressly teach and modifying the copy of the original packet to generate a path learn request packet
However Shimonishi from a similar field of endeavor teaches and modifying the copy of the original packet to generate a path learn request packet (Shimonishi [0032] a path leaning packet being send from a second node to a first node and [0034] [0035] a header of a packet being rewritten based on which a learning packet is generated). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shimonishi and the teaching of Kapadia to modify the header of original packet in order to create a path learn packet in order to reduce entry in a routing table. Because Shimonishi teaches a method of learning a learning a forwarding path in TRILL network thus reducing number of entries in a routing table (Shimonishi [0010]).
The combination of Kapadia and Shimonishi does not expressly teach modifying the copy of the original packet
(Assarpour fig. 3 step 320, 330 [0050] [0051] a copy of an arp packet being modified by adding special header to the copy of the arp packet).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Assarpour and the combined teaching of Kapadia and Shimonishi to modify copy a packet for learn packet. Because Assarpour teaches a method for synchronized database in order to provide for accurate data processing (Assarpour [0005]). 

As to claim 2.   The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of claim 2, wherein the operations include:
receiving, at the node, a second path learn request reply packet that includes an indication of a fabric system port (Kapadia [0061] [0062]  a mac address which is not known and based on a query an indication of a port being received using MAC address).
Kapadia does not expressly teach a path learn request reply, and forwarding, by the node, the path learn request packet along the first network path
However Shimonishi from a similar field of endeavor teaches a path learn request reply (Shimonishi fig.1 a reply being received in response to a received path learn request packet), and forwarding, by the node, the path learn request packet along the first network path (Shimonishi fig.1a learning packet being forwarded port identified by MAC A to port identified by MAC B), 
(Shimonishi [0010]).

As to claim 3. The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of claim 2, 
Kapadia teaches receiving the original packet at a first leaf switch of an egress domain that does not include an egress end port for the traffic flow (Kapadia [0034] [0035] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch); and
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port (Kapadia [0034] [0035] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch and a reply having a mapping and packet being forwarded based on the mapping);

As to claim 4. The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of claim 2, 
Kapadia teaches wherein the fabric system port serves an egress end port of an egress leaf switch of the traffic flow, the second network path configured to pass (Kapadia [0035] based on the mapping or learn MAC/IP address subsequent traffic being sent via the learn MAC address).

As to claim 5. The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of claim 2, 
Kapadia teaches wherein the copy of the original packet is generated in response to a trigger event, the trigger event including receipt of a packet having a destination lookup pointing to a domain index or a host move (Kapadia [0037]-[0040] table miss based on which a table look up take place and [0040] an index for destination being dropped because no match interpreted as a host move and [0039] copy of original packet taking placed based on the miss).

As to claim 6. The combination of Kapadia and Assarpour does not expressly teach wherein modifying the copy of the original packet to generate the network path learn request packet includes adding a header field to the copy of the original packet
However Shimonishi teaches wherein modifying the copy of the original packet to generate the network path learn request packet includes adding a header field to the copy of the original packet (Shimonishi [0032] a path leaning packet being send from a second node to a first node and [0034] [0035] a header of a packet being rewritten based on which a learning packet is generated). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shimonishi and the (Shimonishi [0010]).

As to claim 7.  The combination of Kapadia, Shimonishi and Assarpour teaches all the limitation of parent claim 6, 
The combination of Kapadia and Assarpour does not teach wherein the header field is a transport header field.
	However Shimoni teaches from a similar field of endeavor teaches wherein the header field is a transport header field (Shimonishi fig. 9 UDP/TCP which are part of transport protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shimonishi and the combined teaching of Kapadia and Assarpour  to modify the header of original packet in order to create a path learn packet in order to reduce entry in a routing table. Because Shimonishi teaches a method of learning a learning a forwarding path in TRILL network thus reducing number of entries in a routing table (Shimonishi [0010]).

As to claim 13.  Kapadia teaches an apparatus (Kapadia fig1 a MSCD network made of multiple TOR switch) comprising:
 a processor (Kapadia fig.2, 52 processor); and
 (Kapadia fig.2, 52 processor and 54 memory element) which, when executed by the processor, cause the apparatus to perform operations comprising:
redirecting packets of a traffic flow from a first network path to a second network path (Kapadia [0025] [0026] communication across TOR which involved multiple domain in which traffic goes to multiple subnets in order to learn address of intended host and fig.1 communication from a first TOR switch to a second TOR switch i.e. from a first network path to a second network path and [0039] packet being redirected see also [0040]);
generating a copy of an original packet of the traffic flow at a node (Kapadia [0024] a broadcast i.e. copy of same packet being send in a local subnet);
forwarding, by the node, the original packet along the first network path (Kapadia [0022] a frame being flooded to all LAN Ports i.e. multicasting [0024] a broadcast being send in a local subnet i.e. a first path and see also [0031] [0032] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch), and
Kapadia does not expressly teach and modifying the copy of the original packet to generate a path learn request packet
However Shimonishi from a similar field of endeavor teaches and modifying the copy of the original packet to generate a path learn request packet (Shimonishi [0032] a path leaning packet being send from a second node to a first node and [0034] [0035] a header of a packet being rewritten based on which a learning packet is generated). 
(Shimonishi [0010]).
The combination of Kapadia and Shimonishi does not expressly teach modifying the copy of the original packet
However Assarpour from a similar field of endeavor teaches modifying the copy of the original packet (Assarpour [0050] [0051] a copy of an arp packet being modified by adding special header to the copy of the arp packet).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Assarpour and the combined teaching of Kapadia and Shimonishi to modify copy a packet for learn packet. Because Assarpour teaches a method for synchronized database in order to provide for accurate data processing (Assarpour [0005]). 

As to claim 14.   The combination of Kapadia, Shimonishi and Assarpour teaches all the limitations of parent claim 13,
 wherein the operations include:
The combination of Kapadia and Assarpour teaches forwarding, by the node, the path learn request packet along the first network path (Kapadia [0031] [0032] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch), 
The combination of Kapadia and Assarpour does not teach receiving, at the node, a second path learn request reply packet that includes an indication of a fabric system port
However Shimonishi from a similar receiving, at the node, a second path learn request reply packet that includes an indication of a fabric system port (Shimonishi fig.1a learning packet being forwarded port identified by MAC A to port identified by MAC B), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shimonishi and the combined teaching of Kapadia and Assarpour  to modify the header of original packet in order to create a path learn packet in order to reduce entry in a routing table. Because Shimonishi teaches a method of learning a learning a forwarding path in TRILL network thus reducing number of entries in a routing table (Shimonishi [0010]).

As to claim 15 The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of parent claim 14, 
The combination of Kapadia, Shimonishi and Assarpour teaches receiving the original packet at a first leaf switch of an egress domain that does not include an egress end port for the traffic flow (Kapadia [0034] [0035] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch); and
(Kapadia [0034] [0035] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch and a reply having a mapping and packet being forwarded based on the mapping);

As to claim 17.    The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of parent claim 14, 
Kapadia teaches wherein the fabric system port serves an egress end port of an egress leaf switch of the traffic flow, the second network path configured to pass subsequent packets directly to a leaf switch of an egress domain that includes the egress end port (Kapadia [0035] based on the mapping or learn MAC/IP address subsequent traffic being sent via the learn MAC address).

As to claim 19. The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of parent  claim 18, wherein the operations include:
The combination of Kapadia, Shimonishi and Assarpour teaches forwarding, by the node, the path learn request packet along the first network path (Kapadia [0031] [0032] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch), 
The combination of Kapadia and Assarpour does not expressly teach receiving, at the node, a second path learn request reply packet that includes an indication of a fabric system port
Shimonishi fig.1a learning packet being forwarded port identified by MAC A to port identified by MAC B), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shimonishi and the combined teaching of Kapadia and Assarpour to modify the header of original packet in order to create a path learn packet in order to reduce entry in a routing table. Because Shimonishi teaches a method of learning a learning a forwarding path in TRILL network thus reducing number of entries in a routing table (Shimonishi [0010]).

As to claim 18. Kapadia teaches a non-transitory computer-readable storage medium storing instructions for programing a forwarding table, that, when executed by at least one processor of a computing system (Kapadia fig.2, 52 processor and 54 memory element), cause the computing system to perform operations comprising:
redirecting packets of a traffic flow from a first network path to a second network path Kapadia [0025] [0026] communication across TOR which involved multiple domain in which traffic goes to multiple subnets in order to learn address of intended host and fig.1 communication from a first TOR switch to a second TOR switch i.e. from a first network path to a second network path and [0039] packet being redirected see also [0040]);
generating a copy of an original packet of the traffic flow at a node; forwarding (Kapadia [0022] a frame being flooded to all LAN Ports i.e. multicasting and [0024] a broadcast being send in a local subnet), by the node, the original packet along the first  (Kapadia [0022] a frame being flooded to all LAN Ports i.e. multicasting [0024] a broadcast being send in a local subnet i.e. a first path and see also [0031] [0032] destination or address of host being learned using advertisement, DHCP , arp/ND snooping and host information stored in TOR switch ), 
Kapadia does not expressly teach and modifying the copy of the original packet to generate a path learn request packet
However Shimonishi from a similar field of endeavor teaches and modifying the copy of the original packet to generate a path learn request packet (Shimonishi [0032] a path leaning packet being send from a second node to a first node and [0034] [0035] a header of a packet being rewritten based on which a learning packet is generated). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shimonishi and the teaching of Kapadia to modify the header of original packet in order to create a path learn packet in order to reduce entry in a routing table. Because Shimonishi teaches a method of learning a learning a forwarding path in TRILL network thus reducing number of entries in a routing table (Shimonishi [0010]).
The combination of Kapadia and Shimonishi does not expressly teach modifying the copy of the original packet
However Assarpour from a similar field of endeavor teaches modifying the copy of the original packet (Assarpour [0050] [0051] a copy of an arp packet being modified by adding special header to the copy of the arp packet).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Assarpour and the (Assarpour [0005]). 

As to claim 20. The combination of Kapadia, Shimonishi and Assarpour teaches all limitation of claim 19, 
The combination of Kapadia, Shimonishi and Assarpour teaches receiving the original packet at a first leaf switch of an egress domain that does not include an egress end port for the traffic flow (Kapadia [0034] [0035] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch); and
forwarding the original packet from the first leaf switch to a second leaf switch of the egress domain that includes the egress end port (Kapadia [0034] [0035] destination or address of host being learned using advertisement, DHCP, arp/ND snooping and host information stored in TOR switch and a reply having a mapping and packet being forwarded based on the mapping).

Claim is/are 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapadia et al. (US-PG-PUB 2014/0140244 A1) hereinafter Kapadia in view of Shimonishi (WO/2012/023292 A1) and in view of Assarpour et al. (US-PG-PUB 2011/0317700 A1) and  view of Subramaian et al. (US-PG-PUB 2011/0292939 A1) hereinafter Subramaian.

As to claim 11.    The combination of Kapadia, Shimonishi and Assarpour teaches all the limitations of parent claim 2 
The combination of Kapadia, Shimonishi and Assarpour teaches wherein programming the local forwarding table entry comprises generating an individual entry in the forwarding table to have the traffic flow forwarded along the second network path defined by the fabric system port (Kapadia [0035] based on the mapping or learned MAC/IP address subsequent traffic being sent via the learned MAC address).
The combination of Kapadia, Shimonishi and Assarpour does not teach initially, using an aggregated entry in a forwarding table that indicates a domain index of an egress domain
However Subramaian initially, using an aggregated entry in a forwarding table that indicates a domain index of an egress domain (Subramaian fig.3 and [0028] an aggregated forwarding table having VLAN ID .i.e. domain index and egress port information), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Subramaian and the combined teaching of Kapadia, Shimonishi and Assarpour to use an aggregated entry in order to forward packet in a TRILL network. Because Subramaian teaches a method of reducing a size of reducing size of a forwarding table (Subramaian [0008]).




Allowable Subject Matter
8,9,10,12,16,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamble et al. (US-PG-PUB 2014/0010096 A1) port mirroring in distributed switching system.
Ayandeh (US-PG-PUB 2014/0029608 A1) Fibre channel host visualization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VOSTER PREVAL/Examiner, Art Unit 2412             

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412